693 So.2d 697 (1997)
Kevin MOORE, Appellant,
v.
Richard AKE, Clerk of the Circuit Court, and Betty Lauria, Official Court Reporter, Appellees.
No. 96-02220.
District Court of Appeal of Florida, Second District.
May 14, 1997.
Kevin Moore, pro se.
Gary W. Nicholson of Carson, Guemmer and Nicholson, Tampa, for Appellees.
ALTENBERND, Acting Chief Judge.
The trial court dismissed Kevin Moore's petition for writ of mandamus because he failed to serve the respondents within 120 days. We reverse because the *698 trial court had an obligation under Florida Rule of Civil Procedure 1.630 to review Mr. Moore's complaint when it was filed, decide whether it established a prima facie case, and issue an alternative writ of mandamus if the petition was facially adequate. Staton v. McMillan, 597 So.2d 940 (Fla. 1st DCA 1992). The petitioner was not required to serve the respondent with the complaint and could not serve the alternative writ until the trial court had performed the tasks required of it under the rule. See Quigley v. Satz, 596 So.2d 753 (Fla. 4th DCA 1992).
Reversed and remanded.
FULMER and QUINCE, JJ., concur.